Citation Nr: 1732360	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the regular need for aid and attendance or housebound benefit.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served in a beleaguered status from December 8, 1941 to April 8, 1942; as a prisoner of war of the Imperial Government of Japan from April 9, 1942 to October 23, 1942; in a no casualty status from October 24, 1942 to August 15, 1945; and as a member of the regular Philippine Army from October 1, 1945 to February 16, 1946.  He was absent without leave from August 16, 1945 to September 30, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to service connection for gout, entitlement to an increased disability rating for duodenal ulcer, whether new and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertrophic degenerative disease of the lumbar spine to include the sacroiliac joints were raised in a June 2017 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  PLEASE NOTE THAT THE APPELLANT WILL TURN 100 YEARS OLD IN JUNE 2018.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The issue of entitlement to special monthly compensation based on the regular need for aid and attendance or housebound benefit is inextricably intertwined with the referred issues above and further adjudication on this issue must be deferred until the referred issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, the Veteran's last VA aid and attendance or housebound examination was in October 2007, over nine years ago.  A more recent examination would allow the Board to evaluate whether the Veteran is permanently bedridden or in need of regular aid and attendance due to his service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  BEFORE adjudicating the referred issues of entitlement to service connection for gout, entitlement to an increased disability rating for duodenal ulcer, whether new and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder; and whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertrophic degenerative disease of the lumbar spine to include the sacroiliac joints, schedule the appellant for a VA examination to determine whether he is in need of aid and attendance or is permanently bedridden due to his current service-connected disabilities.  

The examiner is advised that the Veteran is currently service connected for bilateral hearing loss at 100 percent, hypertensive arteriosclerotic heart disease at 60 percent, a duodenal ulcer at 10 percent, and hypertension rated as noncompensable.  The examiner is reminded that the appellant's age and ALL nonservice-connected disabilities may not be considered.   

The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary, the examiner should clearly explain why.  

IF the examiner finds that the appellant is not in need of aid and attendance or is permanently bedridden due to his service-connected disabilities, THEN, following the RO's adjudication of the referred issues, the examiner must provide an addendum opinion addressing whether the appellant is in need of aid and attendance or is permanently bedridden due to any additional disorders which were service connected after the completion of the original opinion. 

2.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.159, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Thereafter, and after completing any additional development warranted, to include the completion of any necessary examinations, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


